COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 New Hampshire Insurance Company,             §               No. 08-15-00173-CV
 Sunsets West, Inc. and R. M. Personnel,
 Inc.,                                        §                 Appeal from the

                      Appellants,             §            County Court at Law No. 3

 v.                                           §             of El Paso County, Texas

 Luis Alberto Rodriguez,                      §                 (TC# 2007-5339)

                       Appellee.              §

                                             §
                                           ORDER

       The Court GRANTS the Appellant R. M. Personnel, Inc.’s second motion for extension

of time within which to file the reply brief until June 1, 2016. NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE REPLY BRIEF OF APPELLANT R. M. PERSONNEL,

INC. WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. David Campbell, attorney for Appellant R. M.

Personnel, Inc., prepare the reply brief of Appellant R. M. Personnel, Inc. and forward the same

to this Court on or before June 1, 2016.

       IT IS SO ORDERED this 31st day of May, 2016.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.